Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Allowability is in response to the Instant Application, 17/095,001, filed on 11/11/2020, amendments authorized by Applicant’s representative 7/18/2022 and Terminal Disclaimer approved on 7/28/2022.  Claims 3, 10 and 17 have been canceled.  Claims 1, 2, 4-9, 11-16 and 18-20 are pending.
 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/11/2020, 3/11/2021, 5/24/2021, 6/21/2021, 12/16/2021 and 1/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Benjamin Stasa on 7/18/2022.
The application has been amended as follows: 


1.	(Currently Amended)  A cyber-security account analysis device comprising:
	a processor; and
	a memory unit storing computer-readable instructions that, when executed by the processor, cause the cyber-security account analysis device to:
		monitor an email account of a consumer;
		determine source information for one or more items of email correspondence in the monitored email account;
		generate, based on a determined likelihood that an item of email correspondence or the determined source information for the item of email correspondence is related to a subscription of the consumer, a list of subscriptions associated with the consumer;
		update, with the generated list of subscriptions, a consumer profile associated with the consumer; 
		determine, based on the consumer profile and the generated list of subscriptions, a digital safety score associated with the consumer; and
		initiate, based on a determination that an account associated with a subscription on the generated list of subscriptions has not been accessed for a predetermined period of time, automatic closing of the account.

3. (Cancelled)

4.	(Currently Amended)  The cyber-security account analysis device of claim 1 
	update the consumer profile based on the closed account; and
	adjust, based on the consumer profile and the closed account, the digital safety score associated with the consumer.

8.	(Currently Amended)  A method comprising:
	monitoring, by a computing device, an email account of a consumer;
	determining, by the computing device, source information for one or more items of email correspondence in the monitored email account;
	generating, by the computing device and based on a determined likelihood that an item of email correspondence or the determined source information for the item of email correspondence is related to a subscription of the consumer, a list of subscriptions associated with the consumer;
	updating, by the computing device and with the generated list of subscriptions, a consumer profile associated with the consumer; 
	determining, by the computing device and based on the consumer profile and the generated list of subscriptions, a digital safety score associated with the consumer; and
	initiating, based on a determination that an account associated with a subscription on the generated list of subscriptions has not been accessed for a predetermined period of time, automatic closing of the account.

10. (Cancelled)	
11.(Currently Amended)  The method of claim 8 
	adjusting, based on the consumer profile and the closed account, the digital safety score associated with the consumer.
	
15.	(Currently Amended)  A non-transitory, computer-executable storage medium storing instructions that, when executed by a processor of a computing device, cause the computing device to:
	monitor an email account of a consumer;
	determine source information for one or more items of email correspondence in the monitored email account;
	generate, based on a determined likelihood that an item of email correspondence or the determined source information for the item of email correspondence is related to a subscription of the consumer, generate a list of subscriptions associated with the consumer;
	update, with the generated list of subscriptions, a consumer profile associated with the consumer; 
	determine, based on the consumer profile and the generated list of subscriptions, a digital safety score associated with the consumer; and
	initiate, based on a determination that an account associated with a subscription on the generated list of subscriptions has not been accessed for a predetermined period of time, automatic closing of the account.
17. (Cancelled)	

18.	(Currently Amended)  The non-transitory, computer-executable storage medium of claim 15 
	update the consumer profile based on the closed account; and
	adjust, based on the consumer profile and the closed account, the digital safety score associated with the consumer.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant Application is allowed for similar reasons as parent Applications, 15/868,230, filed 01/11/2018, now U.S. Patent #10,855,699, 15/331,434 filed 10/21/2016, now U.S. Patent #9,906,541 along with authorized amendments made by Applicant on 7/18/2022 and Terminal Disclaimer approved on 7/28/2022.  An updated search was conducted on 7/18/2022 and the prior art fail to disclose, teach or even suggest “monitor an email account of a consumer; determine source information for one or more items of email correspondence in the monitored email account; generate, based on a determined likelihood that an item of email correspondence or the determined source information for the item of email correspondence is related to a subscription of the consumer, a list of subscriptions associated with the consumer; update, with the generated list of subscriptions, a consumer profile associated with the consumer; determine, based on the consumer profile and the generated list of subscriptions, a digital safety score associated with the consumer; and initiate, based on a determination that an account associated with a subscription on the generated list of subscriptions has not been accessed for a predetermined period of time, automatic closing of the account.” As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439